Per Curiam:
An order of this court having been entered on February 17, 1922, reversing upon defendant’s appeal an order of Special Term denying upon reargument defendant’s motion to vacate the judgment herein, so far as it denied defendant leave to withdraw the demurrer and to answer, and granting said motion, the judgment was thereby vacated and leave given to defendant to withdraw demurrer and to answer. This appeal is, therefore, dismissed, without costs. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ. Appeal dismissed, without costs.